DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bandpass filter, frequency doubling crystal, & magneto-optical crystal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 15, the claimed subject matter “wavelength of 630 nm to 640 nm” is rendered indefinite.  Examiner notes it is unclear as to how a single wavelength may have a range of wavelengths.  Examiner questions whether the wavelength is between the range of 630 nm and 640 nm.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,13,15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US Pat No. 8,367,358 in view of Groger et al US Pat No. 6,521,185.

With respect to claim 1,  Zelmanovic teaches an optical detection system, comprising an optical subsystem, a flow chamber and a first detector;
the optical subsystem comprises a laser (fig 1, semiconductor), a front optical assembly (fig 1, focusing lens) and a rear optical assembly (fig 1, collective lens), wherein the laser is configured to emit a laser beam;
the front optical assembly (fig 1) is configured to perform front optical treatment on the laser beam, and the laser beam subjected to the front optical treatment is converged at a blood cell sample (fig 1, flow chamber) (col 19, lines16-20) to be tested in the flow chamber in a first direction, and scattered light is thus generated (col 2, lines10-15);
the rear optical assembly is disposed downstream of the flow chamber along the propagation direction of the laser beam, and is configured to perform rear optical treatment on the scattered light, so that the scattered light subjected to the rear optical treatment enters the first detector (fig 1, photomultiplier) for light intensity detection the “scattered light intensity information” (col 19, lines16-25).

Ting does not teach an optical isolator.

Groger, in the same field of endeavor as Ting of fluorescence spectroscopy (col 2, lines 10-15 Ting)(Groger, title), teaches a polarizing beam splitter and quarter wave plate i.e. isolator placed between a laser and sample, wherein the beam splitter and quarter wave plate are configured to reduce optical feedback from entering the laser (col 9, lines 36-41).  At the time prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine Groger’s isolator with Ting’s laser to prevent feedback light from the sample from entering the laser to improve sensor stability.

With respect to claim 13 according to claim 1, the combination teaches the optical detection wherein the included angle between the propagation direction of the laser beam and  light incident surface of the flow chamber (fig 1, flow chamber Ting) is a non-perpendicular angle (fig 1, photodiode Ting).

With respect to claim 15 according to claim 1, the combination teaches the optical detection system wherein the laser beam has a wavelength within 630 nm to 640 nm “wavelength 640 nm” (col 20, lines 24-25 Ting).

With respect to claim 16 according to claim 1, the combination teaches the optical detection system wherein the laser beam is P-linearly polarized light (fig 10 Ting).

Examiner submits the combination’s laser beam inherently comprises a P linearly state polarization, since a laser generates unpolarized light which comprises polarizations in every direction including the P linear state.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US Pat No. 8,367,358 in view of Groger et al US Pat No. 6,521,185 in further view of Alphonse US Pub No. 2007/0055117.

With respect to claim 7 according to claim 1, the combination teaches the front optical assembly further comprises a collimating lens (fig 1, collimating lens Ting) and is configured to collimate the laser beam to make the laser beam become a parallel beam.

The combination does not teach the collimating lens is disposed between the laser and the optical isolator along the propagation direction of the laser beam.

Apollo, in the field of endeavor of interferometry, teaches a collimating lens (fig 4b, 27) disposed between a laser (fig 4b, 32) and an optical isolator (fig 4b, 25 & 26) along the propagation direction of the laser beam (0111, lines 1-2 & 8-12).  Apollo further teaches the isolator is configured to prevent feedback light from reaching the light source.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to place the combination’s optical isolator behind the combination’s collimating lens to enable removal of unwanted feedback light from a sample.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US Pat No. 8,367,358 in view of Groger et al US Pat No. 6,521,185 in further view of Yamada US 20160091484 in further view of paper of Camera Basics, “Aperture”, https://www.youtube.com/watch?v=YojL7UQTVhc, Mar 22, 2017 hereafter Camera Basics.

With respect to claim 11 according to claim 1, the combination teaches the optical detection system wherein the rear optical assembly further comprises a third converging element (fig 1, collective lens Ting) and the third converging element is configured to perform third focusing on the scattered light so that the scattered light is converged.

The combination does not teach an aperture diaphragm.

Yamada, in the same field of endeavor as Ting of fluorescence spectroscopy of blood samples (0030, col 2, lines 3-5 Yamada), teaches a pinhole may be placed in front of a photodetector.  The pinhole is located at the converging point of light collected via a plurality of lenses (fig 2a, 146), wherein the plurality of lenses collects scattered light (fig 2a, 211) from a sample (fig 2a, 110) (0064, lines 1-2) (0045, lines 1-2).  

Yamada does not teach a diaphragm.

Camera Basics, in the field of endeavor of diaphragms, teaches a diaphragm may be placed in front of a detector (fig 3), wherein the diameter of the diaphragm’s aperture may be adjusted (fig 1 & 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a diaphragm with the combination’s detector to allow converged light from the combination’s lenses to be collected while blocking unwanted background light from reaching the detector.  Examiner notes the adjustability of the diaphragm may allow a skilled artisan to select the correct diameter for capturing the converged light.
   

    PNG
    media_image1.png
    899
    1375
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    930
    1382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    913
    1393
    media_image3.png
    Greyscale


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zelmanovic et al. US Pat No. 6,524,858 & Lee et al. US Pub No. 2008/0266548.

Allowable Subject Matter
Claims 5 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 2-4, 6, 8-10, 12, & 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:

 As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the polarization conversion element is configured to change the polarization state of the P-polarization component transmitted through the beam splitter prism so that the P polarization component is changed from linearly polarized light into circularly polarized light, as well as to change the polarization state of the circularly polarized light after
reflection into S polarized light so that the S-polarized light is reflected by the beam splitter prism”, in combination with the rest of the limitations of claim 2.

 As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the polarization conversion element is configured to change the polarization state of the P-polarization component passing through the polarization analyzer so that the P polarization component is changed from linearly polarized light into circularly polarized light, as well as to change the polarization state of reflected light of the circularly
polarized light into S-polarized light so that the S-polarized light is isolated by the polarization analyzer ”, in combination with the rest of the limitations of claim 3.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a quarter wave plate and a magneto-optical crystal ”, in combination with the rest of the limitations of claim 4.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the beam splitter prism is not greater than 0.5%, preferably not greater than 0.1 %, and more preferably not greater than 0.05%”, in combination with the rest of the limitations of claim 5.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the optical isolator comprises a bandpass filter and a frequency: doubling crystal ”, in combination with the rest of the limitations of claim 6.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the front optical assembly is further configured to perform front optical treatment on the laser beam so that the laser beam subjected to the front optical treatment is converged at the blocking diaphragm in a second direction”, in combination with the rest of the limitations of claim 8.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the second detector is disposed in a direction which forms an angle within a preset angle range with the propagation direction of the laser beam, and is configured to perform light intensity detection on the scattered light which forms an angle within the preset angle range with the propagation direction of the laser beam;”, in combination with the rest of the limitations of claim 12.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the optical isolator has an optical isolation degree not smaller than 30 db”, in combination with the rest of the limitations of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877